 110DECISIONSOF NATIONALLABOR RELATIONS BOARDDistilleryWorkers Local Union No. 2631andPublicker Industries,Inc.2andTeamsters Local470, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Independent.3Case 4-CD-167August17, 1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of charges by Publicker Industries,Inc., alleging that Distillery Workers Local UnionNo. 263 had violated Section 8(b)(4)(D) of the Actby threatening, coercing, or restraining the Em-ployer with an object of forcing or requiring the Em-ployer to assign certain work to employeesrepresented by Local 263, rather than to employeesrepresented by Local 470. A hearing was held be-fore Patricia E. Eames, Hearing Officer, on June 2and 9, 1967. All parties appeared at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing upon the issues.' The rulings oftheHearing Officer made at the hearing are freefrom prejudicial error and are hereby affirmed.Briefs were filed by Local 263 and the Employer,which have been duly considered.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERPublicker Industries, Inc., a Pennsylvania cor-porationwith its principal place of business inPhiladelphia, Pennsylvania, is engaged in manufac-turing industrial alcohol, alcoholic beverages, andrelated products. It has a complex of plants andfacilities in the Philadelphia area, one of which is atLinfield,Pennsylvania.The Employer annuallyships goods and materials valued in excess of50,000 from its Philadephia and Linfield plants tocustomers located outside the State of Pennsyl-vania.We find, in accordance with the stipulation'Hereincalled Local 263 or Respondent.2Herein called Employer9Herein called Local 470 or Teamsters.4Local 470 participated fully in the hearing, but through inadvertencefailed to intervene formally Thereafter, it filed a motion with the Board tointervenenunc pro tuncIn view of the foregoing and as no objection hasbeen filed, the motion is hereby granted.of the parties, that Publicker Industries, Inc., is en-gaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that Local263 and Local 470 are labororganizations withinthe meaningof Section 2(5) of the Act.III.THEDISPUTEA. TheWork in DisputeThe disputed work which gave rise to thisproceeding consists of jockeying truck trailers bymeans of tractors between buildings at the Linfield,Pennsylvania,facility of the Employer.B.Background FactsAs noted above, the Employer operates a numberof plants and facilitiesin thePhiladelphia area.Prior to September 1966, the relevant operationsconsisted of the following: In Philadelphia, a distil-lery for spirits at Snyder Avenue; a distillery andother operationsat BiglerStreet; a bottling plant atJackson Street, one side of which faced the SnyderAvenue distillery; and a traffic department or truckyard at pier 72-1/2, three blocks northeast of theJackson Street bottling plant, where tractor trailerswere stored overnight and where Local 470truckdrivers reported for work each morning; and,at Linfield, Pennsylvania, about 40 miles from theabove-mentioned plants, a large warehouse installa-tion.The Linfield facility occupies a site of about190 acres and includes 21 different warehouses, aswell as a bottling plant that had been shut downfrom about 1954 until September 1966, when theEmployer reactivated it. This bottling operation in-creased untilDecember 1966, when Linfieldbecame the principal bottling plant, and the Em-ployer closed what had been themainbottling plantat Jackson Street. With the increase of bottling atLinfield, the volume of jockeying workalso in-creased at that site.Employer's production and maintenance em-ployees at all its Philadelphia locations have beenrepresented by Local 263 for 30 years. Although itscontract describes the unit asencompassing "allemployees,"5 in fact Local 470 has represented theEmployer's truckdrivers in the truck division of theTraffic Department for 20 years. Both Unions haveSLocal 263's contract with Employer, Art. I , Sec 2, p.2, describes theunit asall employees.of PublickerIndustries,Inc.... except Superin-tendents.and Supervisors.allworkers actually located at andworking atthe executiveoffices . .and inthe plant offices atPier 72-112.167 NLRB No. 22 DISTILLERY WORKERS LOCAL 263current collective-bargaining contractswith theEmployer. Local 263 was certified by the Board in1965 (Case 4-RC-6545) pursuant to a stipulationfor certification upon consent election, in which thestipulated unit followed that in Local 263's contractand was described as consisting of "all employees"at the Company's various locations. However, atthe hearing herein, the parties stipulated that thetruckdrivers did not participate in that election, andall parties took it for granted at the time that theywould not.-All employees classified as truckdrivers are in thetruck division (headquartered at pier 72-1/2), arerepresented by Local 470, and drive mostly tractor-trailers.6 Prior to September 1966, they performedall the work of transporting spirits from the distil-lery to the Linfield warehouse and from the variouswarehouses and the distillery to the Jackson Streetbottling plant.When they delivered a load to Lin-fieldfrom Philadelphia, they jockeyed trailersbetween Linfield warehouses, as necessary, beforegoing to Philadelphia with a return load. Thetruckdrivershave at all times moved trailersbetween other plants and from place to place at asingle plant.As a result of the increased amount of jockeyingatLinfield growing out of its expanded bottlingoperations there, the Employer concluded that asaving would result if drivers were not required toreport first to Philadelphia. Accordingly, an agree-ment was reached with Local 470 that two (laterreduced to one) truckdrivers would report directly,to Linfield instead of to pier 72-1/2; that they wouldspend the largest part of their workday jockeyingtrucks at Linfield, and if necessary they would drivetrucks elsewhere.Publicker has three "straight" trucks at Linfield,which are not under the Traffic Department, for usein transporting maintenance equipment. However,based on uncontradicted testimony, prior to Sep-tember 1966, sanders in Local 263's unit spent apart of their workweek driving the straight jobtrucks to haul such production materials as full bar-rels,empty barrels, bungs, and (during a glassstrike) empty glass. Prior to September 1966, thesanders did 65 percent of all moving of barrels withthe straight trucks, and the truckdrivers did 35 per-cent of such moving using tractor-trailers. Sincethen all barrels have been moved in tractor-trailersby truckdrivers in Local 470's unit. Sometime inMarch or April 1967, one of the sanders who hadbeen driving was changed to the classification ofchecker and no longer drives.C. Contentions of the PartiesLocal 263 claims that the trailer jockeying shouldbe assigned to members of its unit because those111drivers do not leave the plant premises, and all workatLinfield belongs to its unit since the contractcovers "all employees" at Linfield. It claims thatthis intra-Linfield driving between buildings isproduction and maintenance unit work, without re-gard to whether a straight or tractor-trailer vehicleis used. It further asserts that, prior to September1966, the work had been assigned to sanders withinits unit. It points out that the trailers used to haulthematerialsbetween the buildings are per-manently located at Linfield and are not licensed foruse on the open highway. It also argues that effi-ciency and economy of operation favor assignmentof this work to employees in its unit.The Employer contends that its assignment wasproper and the work should be awarded totruckdrivers represented by Local 470. It assertsthatithasalwaysassignedjockeying totruckdrivers; such assignment is more efficient andeconomical; these employees possess the skillsrequired to perform the work; and safety of proper-ty and persons and security of property requiressuch assignment. The Employer claims that in as-signing the work it has acted in accordance with itscontract with Local 470 and not inconsistently withLocal 263's contract. It argues further that an as-signment to employees represented by Local 263would add a new job to that unit and displace apresent Local 470 truckdriver.D. Applicability of the StatuteThe charge alleges a violation of Section8(b)(4)(D) of the Act. The record shows that Local263 caused a work stoppage at the Linfield,Pennsylvania, plant on or about April 21, 1967,because of the Employer's assignment of thedisputed work to truckdrivers represented by Local470.There is no contention or showing by thedisputants that they have settled their disagreementor have an agreed-upon method of settlement. Ac-cordingly, we find that there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) of theAct has occurred and that the dispute is properlybefore the Board for determination under Section10(k) of the Act.IV.MERITS OF THE DISPUTEA.Certification;ContractNotwithstanding the fact that the stipulated unitin the 1965 election consisted of "all employees,"it is patent that the truckdrivers were excluded andwere not considered eligible to vote therein. How-ever,that stipulated unit did include all employeesat the Linfield location,and Local 263 contends6The few "straight jobs" (U e , engine and load-carrying portions in oneunit rather than two, as in the case of the tractor-trailers) which truck divi-sion employees drive do not go to the Linfield site 112DECISIONS OF NATIONALthat the coverage of its contract, which extends toall employees at that site,includes persons drivingwithin the plant complex.On the other hand, Local470's contract covers "any driver...operating ...on the highway,streets, or private road,"and thiscouldalso include employees performing thedisputed work.In view of the understanding of the participantsin the 1965 election that truckdrivers were ex-cluded from the unit and the conflicting coverage ofthe contracts of the contending unions,it is clearthere is no Board certification covering employeesperforming the work involved and no clear contractassignment of the disputed work.B.Company, Area, and Industry PracticeAs set forth more specifically above, prior to Sep-tember 1966, the Company followed the practice ofhaving its truckdrivers jockey trailers as necessaryatLinfieldwhenever a delivery was made therefrom Philadelphia.Beginning about that time, aregular truckdriver was stationed at Linfield to han-dle the jockeying. At its other facilities, the Com-pany has assigned the work of jockeying trailers totruckdrivers.While sanders who are in Local 263'sunit did some intraplant driving, they did not handlethe tractor-trailersatany time.Thus,the Em-ployer's practice would appear to favor assignmentto the truckdrivers.There is no claim that there isany area or industry practice or any arbitrator'saward of this type of work.C. SkillsThe Company does not have a training programfor drivers of tractor-trailers and hires only ex-periencedpersons.Testimony shows that itrequires considerable specialized skill to drive atractor-trailer,but that such skill might be acquiredin a week or might never be achieved by an in-dividual lacking ability.While the testimony is inthe context of "driving"a tractor-trailer,the nar-rower problem involved herein is the "jockeying"of such rigs,which is a more complicated maneuverthan straight driving.It thus appears that the workrequires skill and that truckdrivers possess thenecessary trainingwhile production and main-tenance employees do not.D. Efficiency, Economy, and Safety of OperationsLocal 263argues that when employees in its unitare not engaged in jockeying,they are doing main-tenance or production work under the supervisionof their own supervisors.In this connection,it notesthat supervisors of the truckdrivers are at pier 72-1/2 in Philadelphia,some 40 miles away.The Em-ployer counters that production and maintenanceemployees have limited ability and cannot performthe full gamut of truckdriving duties, and that theywould have to be taken from their normal dutieswhich might cause a disruption of the operations.LABOR RELATIONS BOARDThe Employer contends that greater efficiency andeconomy result from the assignment of an ex-perienced truckdriver,and asserts that the workwas given on this basis.It contends further thatbecause a great deal of work involves haulingtrailers in and out of platforms,a dangerous condi-tion could exist if an inexperienced employee wereassigned.Under all the circumstances,we are not per-suaded that the efficiency,economy,or safety con-siderations justify an assignment to Local 263'sunit, while the safety factor particularly does weighin favor of an award to the truckdrivers.V.CONCLUSIONUpon consideration of all pertinent factors in theentire record, we shall not disturb the Employer'sassignment of the disputed work to its truckdrivers.We find that the disputed work is the ordinary unitwork performed by truckdrivers represented byLocal 470. We rely particularly on the facts that theassignment is in accord with the Employer's pastand present method of functioning;the efficiencyand safety of the Employer's operation;the posses-sion by the truckdrivers of the skills to do thedisputed work;and the similarity of this work towork they have performed and do perform.In mak-ing this determination,we are awarding thedisputed work to employees of the Employer whoare representedby Local470, but not to the Unionor its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings,the National Labor Rela-tions Board hereby makes the following determina-tion of dispute.1.Employees of Publicker Industries,Inc., cur-rently represented by Teamsters Local 470, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Independ-ent, are entitled to the work of jockeying trailers atthe Em^1bs Li eid,Pennsylvania,facilities.2.DistilleryWorkers Local Union No. 263 isnot entitled,bymeans proscribed by Section8(b)(4)(D)of the Act, to force or require PublickerIndustries,Inc., to assign the aforementioned workto production and maintenance employees who arecurrently represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Distillery WorkersLocal Union No. 263 shall notify the RegionalDirector for Region 4, in writing,whether or not itwill refrain from forcing or requiring Publicker In-dustries,Inc.,by means proscribed by Section8(b)(4)(D), to assign the work in dispute to em-ployees represented by Local 263 rather than tothose represented by Local 470.